El Juez Asociado Sr. Hutchison
emitió la opinión del tribunal.
La demandada y apelante presentó una moción en la Corte Municipal de Humacao con el fin de que se anulara y dejara sin efecto cierta orden de ejecución y venta hecha en pública subasta. El demandante-apelado compareció formulando su contestación, se celebró la vista en la que se presentó prueba tanto en cuanto a los hechos alegados en la moción como en *248apoyo de la oposición que a la misma se hizo, y discutida la cuestión quedó sometida a la consideración de la corte. T la corte, después de haber considerado la cuestión por algún tiempo, emitió una opinión de cuatro páginas en la que cons-tan sus conclusiones de hecho y de derecho y dictó una orden declarando que la ley y los hechos están en favor del deman-dante y en contra ele la demandada y declaró sin lugar la moción.
La Corte de Distrito de Iiumacao por virtud de la apela-ción interpuesta contra esa orden después de celebrar un jui-cio de novo sobre las cuestiones así debatidas y de oir los informes de una y otra parte, se reservó asimismo la reso-lución del caso y finalmente en otra opinión de cuatro páginas llegó a la conclusión de que la orden no era apelable, y sin considerar los méritos de las cuestiones envueltas desestimó la apelación, alegando no tener jurisdicción para conocer de dicha apelación. •
Con anterioridad al año 1908, los particulares del proce-dimiento observado en apelaciones de las cortes municipales a las de distrito se regían por la práctica y reglas de las cortes basadas en el sentido común y en principios análogos más bien que en ningún precepto terminante de la ley. La Orden Greneral No. 118 de agosto 16, 1899, disponía simple-mente que “contra los fallos de los jueces municipales y sus asociados, así en lo civil como en lo criminal, procederá el recurso de apelación en ambos efectos para ante la corte de distrito respectiva.” Tanto en el Código de Enjuiciamiento Civil como en las leyes reorganizando el sistema judicial parece haberse hecho caso omiso enteramente de la cuestión. Las reglas adoptadas en el año 1904 por cada una de las cortes de distrito nuevamente constituidas, disponían, sin embargo, que “cualquier persona puede apelar a esta corte de distrito de cualquier sentencia final dictada en caso civil por una corte inferior dentro de este distrito judicial, y el caso así apelado será juzgado de novo en esta corte.”. El Código de Enjuiciamiento Civil define como sentencia “la *249decisión definitiva sobre los derechos de las partes en nn pleito o procedimiento.” La parte' pertinente de la ley para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles, aprobada en marzo 11, 1908, es como signe: ‘1 Cuando ana corte municipal hubiere dictado sentencia en un asunto civil, resolviéndolo definitivamente a favor del demandante o del demandado, cualquiera de las partes que se creyera perjudicada, podrá interponer recurso de apelación para ante la corte de distrito del distrito judicial en que radicare la corte municipal.” En la versión caste-llana se emplea la palabra “asunto” (matter) mientras que en el testo inglés se usa la palabra “case” (caso).
La resolución final de la corte municipal parece estar claramente comprendida tanto en la letra como en el espíritu del precepto que acaba de citarse, interpretado en relación con la. definición contenida en el Código de Enjuiciamiento Civil, y en completa armonía por analogía, con el precepto específico del estatuto que regula las apelaciones contra las órdenes especiales después de dictada la sentencia en las cortes de distrito, y con la bien reconocida tendencia del pro-cedimiento moderno de substituir el juicio mediante moción por la antigua' audit a querela, que prácticamente está ahora en desuso, dicha orden puede ser razonable y justamente con-siderada como una sentencia final. Cualquiera que sea la práctica en otras jurisdicciones, no puede llegarse a otra conclusión lógica o satisfactoria de acuerdo con nuestra ley local de procedimiento. “Los estatutos que autorizan y regu-lan el derecho do apelación son reconocidos como reparadores por su naturaleza y deben ser interpretados liberalmente en beneficio del derecho de apelación.” 2 R. C. L. Apelación y Error, párrafo ó, página 29.
Una apelación semejante a ésta fué considerada por este tribunal en el caso de Millín v. Aldrey, Juez de Distrito, 16 D. P. R. 393, si bien la cuestión envuelta en este caso no fué promovida ni considerada por la corte. El caso de Hernández v. Tornabells & Co., 17 D. P. R. 637, citado por el apelado, *250no es pertinente a este caso. Esa fné nna apelación contra una orden dejando sin efecto una sentencia en rebeldía y un “embargo hecho para su ejecución,” contra una segunda orden denegando la reconsideración de la orden anterior y contra una tercera orden declarando nula la adjudicación de la finca subastada. Estas órdenes disponiendo la apertura del caso para continuar los procedimientos desde luego que podían ser revisadas por la corte de distrito por virtud de apelación interpuesta contra la resolución final dictada en dichos nuevos procedimientos y fné en realidad contra la sen-tencia definitiva de la corte de distrito, después de celebrar de novo toda la controversia, que se interpuso apelación en el caso de referencia para ante este tribunal. La diferencia tan grande que 'existe entre ese caso y el presente aparece cla-ramente explicada en los casos de Tuffree v. Stearns Ranchos Company, 54 Pac. 826, y De la Montanya v. De la Montanya, que en el mismo se citan con aprobación.
Debe revocarse la sentencia y devolverse el caso para ulteriores procedimientos que no sean incompatibles con esta opinión.

Revocada la resolución apelada y devuelto el caso para ulteriores procedimientos no incompatibles con la opinión.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Presidente Sr. Hernández y Asociado Sr. Al-drey disintieron.